 1                                          JS-6
 2
 3
 4
                          UNITED STATES DISTRICT COURT
 5
                         CENTRAL DISTRICT OF CALIFORNIA
 6                              EASTERN DIVISION
 7
 8   BRANDI D. CAMERON,                      )     Case No. 5:20-cv-01105-KK
 9                                           )
           Plaintiff,                        )     JUDGMENT FOR VOLUTARY
10
                                             )     REMAND PURSUANT TO
11                v.                         )     SENTENCE FOUR OF 42 U.S.C. §
12
                                             )     405(g)
     ANDREW SAUL,                            )
13   Commissioner of Social Security,        )
14                                           )
                                             )
15
16         The Court having approved the parties’ Stipulation to Voluntary Remand
17   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and Entry of Judgment
18   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
19   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
20   DECREED that the above-captioned action is remanded to the Commissioner of
21   Social Security for further proceedings consistent with the Stipulation to Remand.
22
23         IT IS SO ORDERED.
24
25
26   Dated: 5/19/2021           __________________________________________
27                                  THE HONORABLE KENLY KIYA KATO
                                 U.S. DISTRICT COURT MAGISTRATE JUDGE
28




                                             -1-
